Citation Nr: 0209305	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to September 9, 1998, 
for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1990.

This case first came before the Board of Veterans' Appeals 
(Board) from a decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which TDIU benefits were awarded as of September 9, 
1998.  The veteran thereafter indicated disagreement with the 
assignment of that effective date, and this appeal ensued.  
In April 2001, the Board remanded this case, in order to 
obtain additional evidence and to address due process 
concerns.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
(VCAA) have been satisfactorily addressed.

2.  Medical records from a military hospital and a report of 
an examination by a physician received by the RO in August 
1966 make reference to the veteran's inability to work 
because of service connected disability.  

3.  The veteran is first shown to be unemployable as of July 
3, 1996.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of July 
3, 1996, for the award of TDIU benefits are met.  38 C.F.R. 
§§ 3.157, 3.160, 3.400(o) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that the veteran was entitled to TDIU 
benefits prior to September 9, 1998.  Such action was 
accomplished by means of the August 1999 rating decision 
establishing September 9, 1998, as the effective date, and by 
the Statement of the Case and Supplemental Statement of the 
Case issued thereafter.  These documents informed him of the 
relevant criteria, and evidence needed, by which effective 
dates are determined.  He was also notified of the 
information needed by the Board's April 2001 remand, and 
through a letter from VA dated in May 2001 seeking additional 
evidence.  In view of these actions by VA, the Board finds 
that VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letter sent to the appellant and his representative.  The 
Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  The case is ready for review by 
the Board without prejudice to the appellant.  Bernard v. 
Brown, supra.

II.  Earlier Effective Date

The effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2001).  With specific regard to 
disability claims, the effective date of the date of increase 
for disability compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2001).  

A claim can be informal in nature; any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If the application is received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2001).

In the instant case, the RO, in August 1999, awarded the 
veteran TDIU benefits, effective as of September 9, 1998; the 
RO found that an echocardiogram performed on that date 
warranted an increased rating for his service-connected 
hypertensive heart disease, in turn warranting assignment of 
TDIU.  However, review of the pertinent records reveals that 
an informal claim for unemployability benefits had been 
filed, and that unemployability status had been demonstrated, 
prior to September 9, 1998.

In particular, a medical record dated April 9, 1996, from 
Moncrief Army Hospital notes that the veteran was "[u]nable 
to work."  On another medical record dated April 9, 1996, an 
Army physician indicated that the veteran was "permanently 
disabled due to medical hardship.  He has severe degenerative 
joint disease, hypertension, angina and migraine headaches."  
(He had established service connection at that time for 
hypertensive heart disease, gouty arthritis of the great 
toes, and traumatic arthritis of the lumbosacral spine.)  
Received at the RO in August 1996 was a statement from a 
private physician wherein it was indicated that it would be 
medically contraindicated for the veteran to work full time 
because of the combined effect of gout and a cardiovascular 
disorder.  

Applicable regulations provide that once a formal claim for 
compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits:  The date of outpatient or hospital examination by 
VA or uniformed services hospital will be accepted as the 
date of receipt of claim.  Also the date of receipt of 
evidence from a private physician will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician and shows reasonable 
probability of entitlement to benefits.  38 C.F.R. § 3.157(b) 
(2001).Under this regulation either the 1996 reports from the 
uniformed services hospital or the private medical statement 
in August 1996 may be accepted as an informal claim for 
increased benefits to include entitlement to a total 
compensation rating based on individual unemployability.  The 
Board accordingly finds that April 9, 1996, is the date of 
receipt of the veteran's application for TDIU benefits.  It 
is noted that the RO never adjudicated the claim for TDIU at 
that time.  Thus, it remains a pending claim.  38 C.F.R. 
§ 3.160 (2001).

As indicated above, the effective date for the assignment of 
TDIU benefits is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date; otherwise, it will be the date of claim.  In this case, 
the veteran is first shown to be unemployable as of July 3, 
1996.  While he has alleged that he was unemployable as of 
April 9, 1996, as reflected by the information contained in 
his medical records, a statement from the Department of Human 
Resources of Palmetto Baptist Medical Center, dated in July 
1999, shows that the veteran had been employed at that 
facility on a full-time basis as a cook from August 30, 1994, 
through July 2, 1996; that he left for reasons of health; and 
that the "date last worked" was July 2, 1996.  The evidence 
does not demonstrate that he was employed subsequent to that 
date.  While the statement from Palmetto Baptist Medical 
Center does not specifically indicate that he was unable to 
work solely as a consequence of his service-connected 
disabilities, the Board cannot conversely assume that it does 
not; it is noted that the April 1996 medical statements are 
to the effect that the veteran was "permanently disabled" 
primarily as a result of his service-connected disorders.

Concomitantly, the medical evidence is devoid of findings 
that, prior to July 3, 1996, the veteran was unemployable.  A 
June 1995 medical record indicates that he was employed, 
noting that he complained of "dropping objects at work."  
An August 1994 medical record shows that he "was cleared to 
work," while an August 1992 medical statement notes that, 
pursuant to medical treatment, he was able to resume his 
previous work.  It must also be noted that the veteran 
himself has not alleged that he was unemployable prior to 
April 9, 1996, and in fact has stated that he had been 
employed prior to that date.  On his application for TDIU 
benefits, he indicated that he had been employed until April 
1996.  

In brief, the evidence demonstrates that the veteran was in 
fact employed through July 2, 1996.  Inasmuch as his 
application for benefits was received on April 9, 1996, the 
Board concludes that the appropriate effective date for the 
assignment of his TDIU benefits is July 3, 1996.


ORDER

An effective date of July 3, 1996, is assigned for the award 
of TDIU benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

